BARNS, PAUL D., Associate Judge.
After a defendant has been stopped for the violation of a traffic regulation at 4 A.M. and does not have a driver’s permit, and he tells the officer that the car is borrowed from a friend in Miami (over sixty miles away), but only gives his friend’s name as “Harry” and the officer observes a crowbar and screwdriver protruding from under the front seat and a radio with store tag on the back seat with the aid of a flashlight shined through the glass windows of the car, he has sufficient probable cause to make a thorough search of the automobile after arrest for the traffic violation and failure to produce a driver’s permit. Affirmed on authority of Gispert v. State, Fla.App.1960, 118 So.2d 596.
Affirmed.
WALDEN, C. J., and REED, J., concur.